In a claim to recover damages for unjust conviction and imprisonment pursuant to Court of Claims Act § 8-b, the claimants appeal from an order of the Court of Claims (Lack, J.), dated March 16, 2006, which granted the defendant’s motion to dismiss the claim.
Ordered that the order is affirmed, with costs.
*816Pursuant to Court of Claims Act § 8-b (3), in order to make out a claim for unjust conviction and imprisonment, the claimants were required to establish by documentary evidence that the claimant Darin Gioeli had been convicted of one or more felonies, was sentenced to a term of imprisonment, that he served a part of the sentence, and that his judgment of conviction was reversed and the indictment dismissed (see David W. v State of New York, 27 AD3d 111 [2006]). The requirements of the statute are to be strictly construed (see Groce v State of New York, 272 AD2d 519, 520 [2000]; Reed v State of New York, 78 NY2d 1 [1991]; Fudger v State of New York, 131 AD2d 136, 140 [1987]).
Here, the Court of Claims properly dismissed the claim due to the claimants’ failure to submit the required documentary evidence with their claim (see Vigliotti v State of New York, 24 AD3d 1217, 1218 [2005]; Piccarreto v State of New York, 144 AD2d 920 [1988]; Stewart v State of New York, 133 AD2d 112, 113 [1987]). Prudenti, P.J., Schmidt, Krausman and Balkin, JJ., concur.